Citation Nr: 0947160	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  03-26 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disability, 
characterized as seborrheic and actinic keratoses, claimed as 
due to exposure to herbicides, sun, and/or asbestos exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2000 by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO), that denied entitlement to the benefits sought.  

The case was previously before the Board in January 2006 at 
which time it was remanded for further development.  Pursuant 
to Haas v. Nicholson, 20 Vet. App. 257 (2006), where the 
Secretary of the VA directed the Board to stay action on and 
refrain from remanding all claims of service connection based 
on exposure to herbicides in which the only evidence of 
exposure is service on a vessel off the shore of Vietnam, 
this matter was deferred, pending a resolution.  In Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) reversed 
and remanded the Court of Appeals for Veteran's Claims' 
(Court) 2006 Haas decision.  As the Haas litigation has 
concluded, the Board will proceed at this time with 
adjudication of this claim.


FINDINGS OF FACT

1.  The Veteran's active service did not include duty or 
visitation in the Republic of Vietnam, and he is not presumed 
to have been exposed to herbicides during service.  

2.  A skin disability, characterized as seborrheic and 
actinic keratoses, was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is a 
skin disability, characterized as seborrheic and actinic 
keratoses, otherwise related to the Veteran's active duty 
service, including exposure to herbicides or asbestos.


CONCLUSION OF LAW

A skin disability, characterized as seborrheic and actinic 
keratoses, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim:  (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In June 1999, February 2006, and March 2009 the agency of 
original jurisdiction (AOJ) provided the notices required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim of service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  

In addition, the March 2008 notice included the complete 
Dingess notification.  Although the notice letter postdated 
the initial adjudication, the claim was subsequently 
readjudicated and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical and service 
personnel records and providing a VA examination.  
Consequently, the duties to notify and assist have been met.

Service Connection

In this matter, the Veteran contends that his skin condition 
results from Agent Orange, sun, and/or asbestos exposure in 
service during the Vietnam War.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Herbicide exposure

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 
12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 
2009).

"Service in the Republic of Vietnam" (during the period 
beginning on January 9, 1962, and ending on May 7, 1975) 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also 
VAOPGCPREC 7-93 ("Service in Vietnam" does not include 
service of a Vietnam era veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace.)

The Federal Circuit has agreed with VA's interpretation of 
its regulations that "duty or visitation" in the Republic 
of Vietnam seems to contemplate actual presence on the 
landmass of the country.  Haas v. Peake, 525 F.3d 1168, 1186 
(Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  
Hence, a Veteran who never went ashore from ship on which he 
served in Vietnamese coastal waters is not entitled to a 
presumption of service connection for disabilities claimed as 
due to exposure to herbicides, including Agent Orange.  Id.

The Veteran claimed he served offshore Vietnam as a Quarter 
Master Navigation from 1966 to 1967 onboard the USS 
Paricutin.  Even though he was never stepped a foot in land 
in Vietnam, for all intents and purposes, he was close enough 
to be exposed to herbicides and for that reason, he should be 
granted service connection for his skin condition.  
Specifically, the Veteran stated the USS Paricutin was close 
enough to the shores of Vietnam that the enemy has fired upon 
the ship and where they were able to see planes dropping 
Agent Orange mainland.  The Veteran claimed clouds of Agent 
Orange would drift onto the ship.  See Veteran's statement, 
dated June 1999.  

The Veteran's DD Form 214 reflects that he served in the U.S. 
Navy and that his last duty assignment or major command was 
on the USS Paricutin.  The Veteran's service personnel 
records report the Veteran was stationed onboard the USS 
Paricutin from approximately July 1966 to September 1967.  
See Service personnel records.  The USS Paricutin Command 
History for 1966 records report that the ship departed San 
Francisco, California, in August 1966 and came under the 
command of the Seventh Fleet.  Along with the Seventh Fleet 
the USS Paricutin supported various combatant ships on Yankee 
Station at the Gulf of Tonkin and Four Corps area in the 
South China Sea.  Afterwards, the USS Paricutin was "on the 
line" in Subic Bay, Philippines.  See USS Paricutin Command 
History for 1966.  The Veteran was awarded the Vietnam 
Service Medal and the National Defense Service Medal.  See 
Veteran's DD 214.  However, as stated in above, the Federal 
Circuit upheld VA's requirement that a veteran must have been 
present within the land borders of Vietnam at some point in 
the course of his or her military duty in order to be 
entitled to the presumption of herbicide exposure under 38 
U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas.  Therefore, the Veteran's receipt of the Vietnam 
Service Medal and the National Defense Service Medal do not 
provide him a presumption of exposure to herbicides.  

Based on the above, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran served in the country of Vietnam or that his service 
involved duty or visitation to Vietnam.  Thus, there is no 
presumption that he was exposed to herbicides during service.  
Moreover, the Board notes that the Veteran's claimed skin 
disability, seborrheic or actinic keratoses, is not 
considered a presumptive disability, so the presumptive 
provisions would not otherwise be applicable for such 
reasoning.

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

According to the service treatment records, there is no 
evidence of complaint or treatment for skin disorders.  In 
addition, the Veteran's separation examination reported the 
Veteran's skin was normal other than identifying body marks, 
scars, or tattoos.  See Service treatment record, dated 
August 1965 to August 1967.  

According to the medical evidence on record, the first 
instance the Veteran was treated for a skin condition was in 
November 1998 by a private doctor, Dr. L. Bassinger, who 
diagnosed the Veteran with seborrheic dermatitis and actinic 
keratoses.  See Dr. L. Bassinger private treatment records, 
dated November 1998.  Thus, the first recorded treatment and 
diagnosis of a skin disorder occurred in November 1998; 
approximately thirty one years after the Veteran left 
service.  Evidence of a prolonged period without medical 
complaint can be considered as a factor, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

In June 1999, the Veteran underwent a VA examination.  The 
physical examination revealed "symmetric, well 
circumscribed, tan or brown pigmented kertotic flat papules, 
consistent with seborrheic keratoses on the right cheek, left 
cheek and scattered through the scalp."  The VA examiner 
opined that there was "no evidence for chloracne porhyria or 
other sequelae of Agent Orange and no history to suggest that 
either."  See VA examination, dated June 1999.  The evidence 
has not otherwise submitted any competent medical evidence 
relating his skin disability to herbicide exposure.  In light 
of the evidence in the record, the Veteran's claim linking 
his skin disorder and Agent Orange exposure must be denied.  

Moreover, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

Sun exposure

With regard to the Veteran's contention that his skin 
disability is due to sun exposure while stationed on the USS 
Paricutin, the June 1999 VA examiner gave the following 
opinion regarding the Veteran's skin disorder and sun 
exposure:

"[The Veteran] has no significant sun 
damage or cancerous lesions apparent.  
The single actinic keratoses he has is 
definitely the result of sun exposure.  
However, he has had significant 
exposure outside of the service 
including lots of time on lakes and 
rivers while fishing over several 
decades...  Clearly, the vast majority of 
his sun exposure has not been during 
the service.  In my estimation, any 
damage that he has now or would get in 
the future, would be mostly due to time 
spent being exposed to sun outside of 
the service, and not a result of his 
military service time."  See VA 
examination.

Despite the Veteran's contentions that his skin disorder is 
related to sun exposure in service, the record is devoid of 
supporting evidence and there is no competent nexus evidence.  
Although he has reported that such a link exists, as a 
layperson, he is not competent to comment on the etiology of 
a medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Asbestos exposure

The Veteran has also claimed his skin condition may be 
related to asbestos exposure.  See Veteran's statement, dated 
September 2003. 

The Veteran claims that he was exposed to asbestos during 
service aboard the USS Paricutin, which may have resulted in 
his claimed skin disability.  

With regard to arguments raised as to asbestos exposure, 
there is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases. DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a 
VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 
7.21.  The aforementioned provisions of M21-1 have been 
rescinded and reissued as amended in a manual rewrite (MR) 
in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."  The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos- related disabilities under the 
administrative protocols under these guidelines.  Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  An asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  
See Ashford v. Brown, 10 Vet. App. 120 (1997).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  See 
VAOPGCPREC 4-00.

In January 2000, a representative for the National Archives 
and Reports Administration noted that while it is possible 
the Veteran was exposed to asbestos during his service, a 
positive confirmation on whether he was indeed exposed could 
not be made as the "probability of exposure to asbestos was 
minimal."  See National Archives and Reports Administration 
response, dated January 2000. 

Even if the Board were to concede his claims of exposure to 
asbestos during service (see McGinty, 4 Vet. App. at 432) 
are plausible, the claim of service connection for a skin 
disability based on such theory of entitlement must still be 
denied.  The Board notes that the claimed disability of 
seborrheic and actinic keratoses are not among those 
associated with asbestos exposure cited above per M21-1, 
Part VI, para. 7.21.  Likewise, the Veteran has not 
submitted any evidence in support of his theory that his 
skin disability is due to asbestos exposure.  

The Board is cognizant of the fact that the Veteran feels he 
has a skin disability due to exposure to asbestos during 
service; however, he lacks the medical expertise necessary to 
diagnose a specific medical disability or conclude any 
condition is etiologically related to asbestos exposure.  
Espiritu, 2 Vet. App. at 495 (1992).  The Board is not 
necessarily concluding that the Veteran was not exposed to 
asbestos during service, but without medical evidence of a 
disability due to that exposure, the claim must be denied.  

Conclusion

The Board is sympathetic to the Veteran's cause and 
appreciates his honorable military service.  However, in this 
case, based on the normal skin condition at separation, the 
length of time between separation and the initial 
manifestation of the skin disorder, and, significantly, the 
VA examiner's negative nexus opinions, the evidence for the 
Veteran's claim is outweighed by the countervailing evidence.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for seborrheic and actinic 
keratoses, claimed as a result of exposure to herbicides, 
sun, and/or asbestos, is denied. 



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


